 



Exhibit 10.1
CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE
David Schaffel (“Employee”) and CoStar Realty Information, Inc. (together with
its predecessors, collectively “CoStar” or “Employer”) agree to terminate their
employment relationship on the following basis:
1. Last Day of Employment. Employee and CoStar agree that Employee shall
separate his employment with CoStar effective May 6, 2005 (the “Separation
Date”). The parties agree that for certain purposes of this Agreement, the date
of July 5, 2005 (the “Termination Date”) shall be treated as Employee’s last day
of employment with CoStar. Employee will return all of CoStar’s property,
including without limitation keys, phones, computers, records, and files
(electronic or other) within ten (10) days of the Separation Date and will
cooperate fully with CoStar’s managers and employees in a professional manner to
assure a smooth transition. Employee acknowledges that he shall have thirty
(30) days from the Separation Date to execute and deliver this Agreement to
CoStar.
2. Consideration. (a) In consideration for Employee’s agreement and compliance
with the commitments herein and provided that this Confidential Separation
Agreement and General Release (the “Agreement”) has not been revoked by
Employee, CoStar agrees that pursuant to Section 7(a) of the Employment
Agreement, dated April 24, 1998, as amended (the “Employment Agreement’),
between CoStar and Employee, for a period from the Separation Date until
January 5, 2006, CoStar will pay Employee’s current base salary of $7,036.38
bi-weekly in accordance with the normal payroll practices of CoStar then in
effect, and subject to all federal, state and local taxes and withholdings and
any other required withholdings.
     (b) CoStar further agrees that, in consideration for Employee’s agreement
and commitments herein and provided that this Agreement has not been revoked by
Employee, CoStar will (i) pay Employee a pro rata annual bonus for the year
ending December 31, 2005 in the amount of $46,650.00, subject to federal, state
and local taxes and withholdings and any other required withholdings, within
twenty (20) days from the Termination Date (provided that this Agreement has not
been revoked); and (ii) reimburse Employee for his reasonable and necessary
business related expenses for which Employee incurred prior to the Separation
Date and which Employee submits to CoStar a properly completed expense report
within thirty (30) days from the Separation Date.
     (c) CoStar further agrees that, in consideration for Employee’s agreement
and commitments herein and provided that this Agreement has not been revoked by
Employee, pursuant to Section 7(a) of the Employment Agreement, all of
Employee’s unvested options due to vest within the twelve (12) month period
following the Termination Date shall vest on the Termination Date. CoStar and
Employee acknowledge that Employee shall have ninety (90) days from the
Termination Date to exercise any options granted to Employee under CoStar Group,
Inc.’s 1998 Stock Incentive Plan.
     (d) In consideration for Employee’s agreement and commitments herein and
provided that this Agreement has not been revoked by Employee, CoStar agrees to
continue providing Employee with access to CoStar’s employee health and benefit
plans then in effect to

 



--------------------------------------------------------------------------------



 



the Termination Date, and subject to any and all required withholdings and
employee contributions.
     (e) CoStar further agrees that, in consideration for Employee’s agreement
and commitments herein, CoStar will pay Employee for his properly accrued and
unused vacation time, less all lawful withholdings.
     (f) In consideration for Employer’s agreements and commitments herein, from
time to time prior to January 5, 2006, Employee agrees to make himself available
by telephone and, upon mutual agreement of the parties, in person, to render
consulting services and respond to future reasonable inquiries or requests for
assistance from CoStar (or its successors) related to matters arising during
Employee’s employment with CoStar.
3. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that he would not receive any monies and/or benefits specified in
Section 2 except for his execution of this Agreement and the fulfillment of the
promises contained herein.
4. Prior Agreements; Confidentiality. Employee agrees that the provisions set
forth in Section 10 of the Employment Agreement shall continue to be in full
force and effect and shall survive termination of Employee’s employment with
CoStar. Employee understands that CoStar’s obligations under this Agreement
remain conditioned on Employee’s satisfaction of and adherence to the covenants
and obligations set forth in Section 10 of the Employment Agreement. Employee
further agrees to keep this Agreement and its contents in complete confidence
and not to disclose the fact or amount of these additional payments to any past,
present or prospective employee of CoStar. The terms of this Agreement are
confidential, and Employee agrees not to disclose any term of this Agreement,
including without limitation, the fact or amount of these additional payments,
to any party including, but not limited to, any past, present or prospective
employee of CoStar or any of its affiliates, without the prior written consent
of CoStar, which may be withheld in CoStar’s sole discretion; provided, however,
that CoStar hereby gives permission to Employee to disclose the details of this
Agreement to Employee’s counsel and immediate family members. In addition,
Employee understands that CoStar will need to file this Agreement as an exhibit
to one of its filings with the Securities and Exchange Commission.
5. General Release. Except for any claims that Employee may have for workers’
compensation benefits, for pension benefits, or for health care, life or
disability insurance (which are not released under this Agreement), in
consideration of the monies/benefits set forth in Section 2, Employee does
hereby unconditionally, irrevocably and absolutely release and discharge CoStar
and its affiliates and their respective current and former owners, directors,
officers, employees, agents, attorneys, affiliates, stockholders, insurers,
divisions, predecessors, successors and/or assigns and any related holding,
parent or subsidiary corporations, individually and in corporate capacities
(collectively, the “Released Parties”), from any and all loss, liability,
claims, expenses, demands, causes of action, suits, rights and entitlements of
every kind and description of any type, whether in law and/or in equity, whether
known or unknown, (collectively, the “Claims”), related directly or indirectly
or in any way connected with any transaction, affairs or occurrences between the
Employee and any Released Party to date, including, but not limited to, any
claims under the Employment Agreement or any other agreements between Employee
and CoStar (or one of its affiliates), with respect to Employee’s employment
with CoStar (or one of its affiliates), the termination of said employment or
arising out of any acts committed or omitted during said employment
relationship.

 



--------------------------------------------------------------------------------



 



     This release includes, but is not limited to, any Claims for back pay
reinstatement, personal injuries, breach of contract (express or implied),
breach of any covenant of good faith and fair dealing (express or implied),
front pay, lost benefits, compensatory damages, punitive damages, emotional
distress and for any recovery of any losses or other damages to Employee or
Employee’s property based on any alleged violation of any of the following:

  •   The National Labor Relations Act, as amended, 29 U.S.C., 151 et seq;     •
  Title VII of the Civil Act of 1964, as amended, 42 U.S.C. Section 2000e et
seq;     •   The Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. 621 et seq;     •   The Age Discrimination in Employment Act of 1967, as
amended;     •   The Americans With Disabilities Act of 1990, as amended, 42
U.S.C. 12101;     •   The Occupational Safety and Health Act, as amended;     •
  The Older Worker Benefit Protection Act, 29 U.S.C. 621 et seq;     •   The
Family and Medical Leave Act of 1993, 29 U.S.C. 2601 et seq;     •  
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;  
  •   The Occupational Safety and Health Act of 1970, 29 U.S.C. 651 et seq;    
•   The Immigration Reform Control Act, as amended;     •   The Maryland Fair
Employment Practice Act, Maryland Code Ann., Art. 49B, § 1 et seq; and     •  
Any other federal, state or local statutory or common law.

     Notwithstanding any other provision of this Agreement, Employee does not
hereby release or waive any obligation of CoStar or any Released Party to
indemnify, make contribution to, defend or hold harmless Employee that may exist
as of and prior to the date of this Agreement, including, but not limited to,
any obligation arising out of Employee’s former status as an officer, director,
employee or fiduciary of CoStar or any other Released Party. It is the intent of
the parties and of this Agreement that any existing indemnification obligations
be excluded from the claims being released by Employee.
6. No Promises. Employee agrees that no promises, coercion, representations or
inducements have been made which caused him to sign this Agreement other than
those which are expressly set forth above and that the terms of this Agreement
are contractual and not a mere recital.
7. Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Maryland.
8. Severability. If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against the public policy or otherwise, that
invalidity shall not affect other provisions, or parts of this Agreement.
9. Release As Defense. The release contained herein may be pleaded as a full and
complete defense and may be used as the basis for an injunction against any
action, suit or proceeding which may be prosecuted, instituted or attempted by
either party in breach thereof.

 



--------------------------------------------------------------------------------



 




10. Consultation with Counsel and Consideration Period. Employee further
acknowledges that he has been advised in writing and offered the opportunity to
discuss this Agreement and its contents with his attorney. Employee acknowledges
that he has fully discussed this Agreement with his attorney with respect to the
meaning and effect of the provisions of this Agreement, or has voluntarily
chosen to sign this Agreement without consulting his attorney, fully
understanding the content, meaning and legal effect and consequences of this
Agreement. Employee acknowledges and agrees that CoStar has given Employee at
least twenty-one (21) days to review and consider this Agreement before signing
it, and Employee understands that he may use as much of this twenty-one (21) day
period as he wishes prior to signing this Agreement. If Employee voluntarily
chooses to execute this Agreement before the end of the twenty-one (21) day
period, Employee will sign the attached “Election to Execute Prior to Expiration
of twenty-one (21) Day Consideration Period” at the same time he executes this
Agreement. Employee further acknowledges that he is executing this Agreement
voluntarily and free of any duress or coercion.
11. Understanding of Agreement. Employee warrants and represents to CoStar that
he has read and understands the meaning of each provision of this Agreement and
his signature below constitutes his acceptance of each term of the Agreement.
12. Revocation Period. Employee acknowledges that for a period of seven (7) days
after he signs this Agreement by Employee, Employee may revoke this Agreement,
and the Agreement shall not become effective or enforceable until such
revocation period has expired. If Employee elects to revoke this Agreement
within this seven-day period, Employee will so inform CoStar by delivering a
written notice of revocation to CoStar. This Agreement shall become effective
and enforceable eight (8) days after it has been signed by Employee and CoStar,
and in the event both parties sign this Agreement, but do not sign it on the
same date, then this Agreement shall become effective eight (8) days after it is
signed by Employee. This Agreement shall not become effective and enforceable if
Employee revokes it within the seven (7) day revocation period by written notice
to CoStar.
13. Non-Disparagement. Employee agrees not to make and/or publish in any manner
any derogatory, adverse, false or defamatory statements, written or verbal,
regarding any of the Released Parties to anyone including, but not limited to
CoStar’s or its affiliates’ respective directors, officers, employees, agents,
vendors, existing clients, potential clients that Employee knows that CoStar or
any of its affiliates has targeted or potential acquisition targets that
Employee knows that CoStar or any of its affiliates has targeted. Employee
agrees that he has not and will not engage in the following activities:
(1) incite other persons and/or entities to raise allegations of wrongdoing
against any of the Released Parties; and/or (2) publish any representation that
any of the Released Parties in any way treated him unfairly, breached any
obligation to him, or in any other manner mistreated him.
14. Future Assistance. Employee agrees to be available to respond to future
inquiries or reasonable requests for assistance from CoStar and its affiliates
related to matters arising during Employee’s employment with CoStar.
15. Affirmations. Employee affirms that he has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against CoStar in any
forum or form. Employee further affirms that he has been paid and/or has
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which she may be entitled and that no other

 



--------------------------------------------------------------------------------



 



leave (paid or unpaid), compensation, wages, bonuses, commissions, benefits
and/or monies are due to him, with the exception of the consideration provided
in this Agreement and General Release. Employee furthermore affirms that he has
no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act.
16. Nonadmission of Wrongdoing. The parties agree that neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at anytime for any purpose as an admission by
either party of any liability or unlawful conduct of any kind.
17. COBRA. Employee hereby acknowledges that CoStar has advised him that (if
applicable) under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) he has a right to elect continued coverage under CoStar’s group health
plan, at his own expense, for a period of 18 months from the Termination Date.
This election must be made no later than 60 days after the notification date.
18. Notice. Employee acknowledges that this Agreement shall constitute written
notice to Employee pursuant to Section 7(a) of the Employment Agreement.

 



--------------------------------------------------------------------------------



 



EMPLOYEE HEREBY IS ADVISED IN WRITING THAT EMPLOYEE HAS NO LESS THAN TWENTY-ONE
(21) DAYS TO CONSIDER THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS AGREEMENT AND GENERAL RELEASE.
EMPLOYEE HEREBY AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO
THIS AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS/BENEFITS SET FORTH IN
PARAGRAPH “2” ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE
HAS OR MIGHT HAVE AGAINST RELEASED PARTIES, INCLUDING ALL CLAIMS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT AND THE OLDER WORKERS BENEFIT PROTECTION ACT.
CoStar Realty Information, Inc. (CoStar)

     
/s/ Frank A. Carchedi
  June 1, 2005
 
   
By:Frank A. Carchedi
  Date
 
   
/s/ David Schaffel
  May 20, 2005
 
   
David Schaffel
  Date

Note: Return signed agreement to:
Lauren Fitzgerald
Human Resources
CoStar Realty Information, Inc.
2 Bethesda Metro Center, 10th Floor
Bethesda, MD 20814

 



--------------------------------------------------------------------------------



 



ELECTION TO EXECUTE PRIOR TO EXPIRATION OF
TWENTY-ONE-DAY CONSIDERATION PERIOD
     I, David Schaffel, understand that I have at least twenty-one (21) calendar
days within which to consider and execute the attached Agreement. However, after
having consulted counsel, I have voluntarily, willingly, knowingly, and without
coercion elected to execute the Agreement before the twenty-one-day period has
expired.

       
Signature:
 
/s/ David Schaffel
 
 
     
 
     
Name:
  David Schaffel  
 
     
Date:
 
May 20, 2005
 
 
     

Acknowledged by CoStar Realty Information, Inc.:

       
By:
 
/s/ Frank A. Carchedi
 
 
     
Name:
  Frank A. Carchedi  
Date:
  June 1, 2005  
Title:
  Chief Financial Officer  

 